Case 5:19-cr-00025-RWS-CMC Document 60 Filed 01/08/20 Page 1 of 1 PageID #: 318


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION


     UNITED STATES OF AMERICA                   §
                                                §          No. 5:19-CR-25
     v.                                         §          JUDGE RWS/CMC
                                                §
     PHILIP LAMB (01)                           §
     NICOLAS ARROYO (02)                        §
     VINCENT MARCHETTI, JR. (03)                §
     WILLIAM FLOWERS (04)                       §
     STEVEN DONOFRIO (05)                       §
     JAMES J. WALKER, JR. (06)                  §
     a/k/a JIMMY WALKER                         §
     TIMOTHY ARMSTRONG (07)                     §
     VIRGINIA BLAKE HERRIN (08)                 §
     PATRICK RIDGEWAY (09)                      §
     CHISMERE MALLARD (10)                      §
     RAY W. NG (11)                             §
     ASHLEY KRETZSCHMAR (12)                    §
 .
                      ORDER ON MOTION OF THE UNITED STATES
                             TO UNSEAL INDICTMENT

           On this day came on for consideration the Motion of the United States to Unseal

     the indictment and the matter, and it appearing to the Court that the same should be

     granted,

           IT IS ORDERED that the indictment and the matter in this cause and the Motion

     of the United States to Unseal the Indictment, be, and they are hereby, ordered unsealed.

            SIGNED this 8th day of January, 2020.




                                                     ____________________________________
                                                     CAROLINE M. CRAVEN
                                                     UNITED STATES MAGISTRATE JUDGE
